10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 
  
   
  
  
 

 

~__ RECEIVED
FILED —— SERVED

ENTERED COUNSEL/PARTIES OF RECOH

 

  
 
   

UNITED STATES DISTRICT COUR’

United States of America, 2:19-mj-D0511- cea TRIG COUR
. . Tie pulation of the- OF Ki EVADA
Plaintiff, Order P rgyant to Sip
ant to Stipulation of the-
Parties

VS.

KAROLINA MOYA,

 

Defendant.

 

Based on the pending Stipulation of counsel, and good cause appearing, the

Preliminary Hearing currently scheduled for March 23, 2020 at 4:00 p.m. is vacated, and

continued to June \, 2020 ,at 4-00 p m.

SOQ ERED
\

 

THE HONORABLE DANIEL J. ALBREGTS
UNITED STATES MAGISTRATE JUDGE

DATED: 3 [dare

 

 

20 cose

 

DEPUTY
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

NICHOLAS A. TRUTANICH
United States Attorney

District of Nevada

Nevada Bar Number 13644
KEVIN D. SCHIFF

Assistant United States Attorney
501 Las Vegas Blvd. South, Suite 1100
Las Vegas, Nevada 89101
PHONE: (702) 388-6336

FAX: (702) 388-5087

Kevin. Schiff@usdoj.gov
Attorneys of the United States

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:19-mj-00511-DJA
Plaintiff, Stipulation to Continue Preliminary
Hearing (Fifth Request)
VS.
KAROLINA MOYA,
Defendant.

 

 

It is stipulated and agreed, by and between Nicholas A. Trutanich, United States
Attorney; Kevin D. Schiff, Assistant United States Attorney; and Monti J. Levy, Esq.,
counsel for Karolina Moya:

That the preliminary hearing currently schedule for March 23, 2020, at 4:00
p.m., be vacated and continued and set to a time convenient to the Court, but no sooner
than 60 days from the current setting.

This Stipulation is entered into for the following reasons:

 

! This matter previously included three other codefendants. Those codefendants have all entered pre-indictment plea
agreements before the District Court.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

1. The Government and Defendant have reached a pre-indictment resolution,

and this matter is currently set for a change of plea before the District Court.

 

 

2. Counsel for Defendant and counsel for the government agree to the
continuance.
3. Defendant is not detained and agrees to the continuance.
4, Denial of this request for continuance could result in a miscarriage of justice.
5. This is the fifth request for a continuance.
DATED this 18th day of March, 2020.
NICHOLAS A. TRUTANICH
United States Attorney
/s/ Kevin Schiff
Kevin D. Schiff
Assistant United States Attorney
/s/ Monti Levy
Monti J. Levy, Esq.
Counsel for Karolina Moya

 

 
